                           U N ITED STA TES D ISTRICT C OURT
                           SOU THEM D ISTR ICT OF FLORD A

                                CaseN o.9:18-cv-81587-W M

Sheila Loren,                                                                                 *
                                                                                              ;



       Petitioner,                                            FILED BY                   D C.
                                                                                          .




                                                                    SEF 27 2215
N ancy Berryhill,                                                   ANGELA E.NQBLQ
                                                                   CLERK U S DIST. CT.
                                                                   s
A cting Com m issionerofSocialSeclzrity                             D.ofzFkh.-w,Re.
                                                                    .


A dm inistration,

       R espondent.
                                          .      /

 ORDER DENYIN G M OTION TO DISM ISS (DE 171AND ORDERING RESPONDENT
                 TO RESPOND TO TH E PETITION IDE 11

       On November16,2018,PetitionerSheilaLoren (Itpetitioner'')petitionqdtheCotu'
                                                                                 tfora
w ritof m andam us com pelling R espondentN ancy Berryhill,the A cting Com m issioner of Social

Security, to produce copies of records related to an alleged overpaym ent m ade to the Social

Security Administration (ttthe Agency'') and adjudicate her requçsts for reconsideration and
waiver.(DE 11.On M arch 15,2019,thepartiesconsented totheundersigned M agistrateJudge
conductingallproceedingsinthismatter.(DE 15j.OnM arch25,2019,theAgencymovedunder
Fed.R.Civ.P.12(b)(1) for the Courtto dismiss the Petition,arguing thatthe Courtlacks
jurisdictionandthatthePetitionfailstoshow entitlementtoam'it.(DE 171.Petitionerresponded
tothemotiononM ay 10,2019.(DE 22q.TheAgencyrepliedtoPetitioner'sresponseonM ay 30,
2019.(DE 23j.Forthereasonsthatfollow,theCourtderliesthemotion.gDE 171.
                                              1.B ackground

       On M ay 16,2018,Petitionerreceived anotice ofan $8,242.00 alleged overpaym entfrom

theSocialSecurity Administration.gDE 1qat!5.Shethen requestedon M ay29,2018,thatthe
Agency reconsiderits decision and separately requested thatitwaive the alleged ovep aym ent.

gDE 1)at!6.Herrequestsforreoonsiderationandwaiveralsostatedanintenttoinspectandcopy
theAgency'srecordsrelatingtotheallegedovepéyment.(DE 22jat7.TheAgencyconfirmedits
receipt of Petitioner's requests for reconsideration and w aiver on July 3 and July 11, 2018,

respectively.gDE 1)at!7.TheAgency hasneveracknowledgedreceiptofPetitioner'sintentto
inspectand copy itsrecords.On July 11,2018,Petitioneralso w entinto her localSocialSecurity

office in an unsuécessfulattem ptto getm ore inform ation from the Agency aboutthe statusofher

requests.(DE 11at! 8.Sincethen,shestatesshe hashad no contactwith theAgency andthe
A gency hasnotyet issued decisions on either ofher requestsnor allow ed herto inspector copy

the recordsrelating to the alleged overpaymeht.(DE 1q at! 9.The Agency statesitis still
processing Petitioner'srequestsand she (trem ains in currentpay statusand w illcontinueto receive

SocialSeclzritybenefitstmtil''itdecidesthem.(DE 17qat2.
       Fourm onthsafterPetitionerm adeherrequests,she filed apetition w ith this Courtseeking

an order com pelling the A gency to produce copies ofrecordsrelated to the alleged overpaym ent

andadjudicatebothherrequestforreconsiderationandherrequestforwaiver.(DE 1).TheAgency
hasmoved to dismissthisaction,alleging the Com4 lackssubject-matterjudsdiction and that
Petitionerhasfailedtoshow entitlementtoawrit.gDE 17).
                                            ll.A nalysis

                                          A .Jurisdiction

       First,the Courtmustassesswhetherithasjurisdiction overthiscase.On theone hand,
under28U.S.C.j 1361,federaldistrictcourtsçsshallhaveoriginaljtlrisdictionofanyactioninthe
natureofm andamusto compelan officeroremployee oftheUnited Statesorany agency thereof

toperform a duty owed to thePlaintiff.''On theother,the SocialSecurity Act(GçtheAct''),42
U.S.C.j405(g),limitsjurisdiction regardingclaimsarisingtmdertheAct.NeithertheSupreme
Courtofthe United States nor the United States Courtof A ppeals for the Eleventh Circuithas

decided whçthertheActbarsjurisdiction underthemandamusstatm e.SeeLfestarAmbulance
Service,Inc.v.U S.,365F.3d 1293,1295 n.3 (11th Cir.2004)(assllming withoutdecidingthat
mandamusjurisdictionisnotbarredby42U.S.C.j405(h)).However,inlinewithotherdecisions
ofthisCircuit,theCoul'tfindsthatjurisdictionisproperinthis'
                                                          matter.See,e.g.,Dolcic-vukojevic
v.Colvin,No.9:15-cv-80044,2016W L 7566688(S.D.Fla.Oct.26,2015);Steinbergv.Barnhart,
No.8:04-cv-2555,2005W L 2277525(M .D.Fla.Sept.19,2005);seealsoL# star,365F.3d at
1295 n.3.

                                     B.Standard ofRe-
                                                    vivv

       Federalcourtsarecourtsoflimitedjurisdiction.RussellCorp.v.Am.HomeAssur.Co.,
264F.3d1040,1050(11thCir.2001).UnderRule12(b)(1),apartymayeitherfaciallyorfactually
contestsubject-matterjurisdiction.PrincipalLfeIns.Co.v.Alvarez,No.9:11-cv-21956,2011
W L 4102327,at*2(S.D.Fla.Sept.14,2011).GdA facialattackassertsthataplaintiffhasfailedto
allegeabasisforsubjectmatterjurisdiction,''and tkheplaintiff'sallegationsaretaken astnlefor
thepuposesofthemotiong.j''fJ.(citingMenchacav.ChryslerCreditCorp.,613 F.2d 507,511
(5th Cir.1980:.A factualattack,though,dçchallengestheexistenceofsubjectmatterjuzisdiction
in fact,irm spective ofthe pleadings,and m atters outside the pleadings such as testim ony and

affidavits,are considered.''fJ.H ere,Respondent'sattack isfactualin nature.

                            C .Entitlem entto a W ritofM àndam us

       The SocialSecurity ActrequirestheAgency to make çsproperadjustmentorrecovery''
when ittçfindsthatm ore orlessthan the correctam ountofpaym enthasbeen m adeto any person.''

42U.S.C.j404(a)(1).Agency regulationsprovidethatpersonsçtadverselyaffectedby aninitial
detennination by the (Agency)may requestreconsideration.''20 C.F.R.jj 404.907,404.908
                                                   r                  -              .
(2019).They also statethatovep aid personshaveçttherightto inspectand copy''theAgency
recordstErelatedtotheoverpayment.''20C.F.R.j404.521(2019).lndividualsintendingtoinspect
orcopy those recordsm ustnotify theA gency Ctstating his orherintention to inspectorcopy''and

then they ûlw illbe inform ed as to w here and w hen the inspection and copying can be done.''20

C.F.R.j 404.524(a)(2019).Finally,anotherregulation,20 C.F.R.j 404.502(a),requiresthe,
Agencytonotifyclaimantsof(show andwhen(anoverpayment)hasoccurred.''
       Petitioner requested reconsideration and w aiver of the Agency's overpaym ent

determination on July3andJuly 11,2019,respectively.(DE 1jat!7.Shealso statedherintent
toinspectandcopytheAgency'srecordsonM ay29,2018.(DE 22jat7.TheAgencyhasnotyet
actedonanyofherrequests.ShearguestheAgencyhasunreasonablydelayedadjudicationofher
requests for reconsideration and w aiver and delayed her right to inspect the A gency's records

regarding the alleged overpaym ent.

       Toshow entitlementtoawritofmandamus,Petitionermustshow (1)atsclearrighttothe
reliefrequestedi''(2)theAgencyhad:$acleardutyto acti''and(3)ûçno otheradequateremedyis
available.'' Cash v. Barnhart, ?l7 F.3d 1252, 1258 (11th Cir.2003).M andamus is çsan
extraordinaryremedy which should beutilizedonly in theclearestandm ostcompellingofcases.''

1d.at1257.çsln resolving whether(28U.S.C.j 1361)jurisdiction ispresent,allegationsofthe
complaint,ulllesspatently frivolous,aretaken astrueto avoid tackling the meritstmderthe nlse

ofassessingjtuisdiction.''1d.at1258(internalquotationsomitted).
       TheAgencynotifiedPlaintiffofherallegedoverpaymentonM ay 16,2018.gDE 11at!5.
Plaintiffthensoughtreconsideration andwaiverfrom theAgencyonoraboutM ay 29,2018.(DE
1)atjf6.TheAgencyacknowledged itsreceiptofthoserequestsonJuly 3and 11,2018.(DE 1)
at! 7.Petitioneralso notifiedtheAgencyofherintenttoinspectorcopy recordsrelatingtoher
allegedoverpaymentonM ay29,2018.(DE 22qat7.AlthoughtheAgencydidacknowledgeher
requests for reconsideration and w aiver,it has never acknow ledged Petitioner's notification of

intentto inspector copy.A nd although the A gency statesthatshe SGrem ains in currentpay status

andwillcontinueto receiveSocialSecuritybenefitsuntilgit)makesadetermination''regarding
herrequestsforreconsideration and waiver,(DE 171at2,itisnotclearfrom therecord ifthe
A gency hasreduced Petitioner'sm onthly benetksalready orifitwillonly do so ifherrequestsfor

reconsideration orwaiveraredenied.See(DE 22jat6(arguingPetitionerCtwasadverselyaffected
bythegAgency'sjinitialgoverpaymentqdetermination becauseitsimultaneouslyclaimsshewas
ovep aidandreducedherbenefitsaccordingly'').
       Taking the Petition's allegations as tnle for purposes of this m otion,Cash,327 F.3d at

1258,theCouz'tfindsjurisdiction isproperatthisearlyjuncturein thiscase.First,Respondent
concedesthatPlaintiffhasa Gsclearrightto the reliefrequested,''thatis a decision on herrequests

forreconsideration and waiver,aswellasa rightto inspectorcopy records albeitnotwithin a

specifictimeframe.(DE 17jat9.Second,theAgency hasadûclearduty to act''on herrequests
underapplicableSocialSecurityregulations.See20C.F.R.j404.524($,
                                                              '20C.F.R.j404.502($.
And third,no alternative rem edy besides apetition foraw ritofm andam usisavailableto Petitioner

toobtain relieffrom theAgency otherthan continuingto waittmtiltheAgency rendersadecision

ordecidesto allow her to inspectitsrecords.Thus,the Courtcan arguably issue a writin this

m atter,J'urisdiction isproper,and the m otion to dism iss is denied.

       A softhedate ofthe Petition,theA gency had taken 171 daysto decidePetitioner'srequests

andrespondtoherintenttoinspectrecords.AsofthedateofthisOrjer,shehaswaited486days.
        The Coul'tisparticularly concerned w ith theA gency'srefusalto acknow ledgePetitioner's
requestto inspect or copy the A gency's records related to her alleged ovep aym ent.This is

especially true given thatthe A gency requires claim ants requesting reconsideration or w aiver of

anAgencydecisiontoexplainthebasisfortheirrequest.SeeDE 1-4 (requiringPetitionertostate
her tcreasons''for not agreeing with the Agency's overpaynient assessment), 1-5 (requiring
Petitioner to çtgejxplain why gshejbqlievelsj (shej should not have to return''the alleged
ovep aymentand dtwhy gshe)thirtkgs) (she)was notatfault in causing the ovepaymentor
accepting the money'').The Courthasserious Due Processconcerns regarding the Agency's
refusal to provide Petitioner w ith her records so that she can properly contest the alleged

overpayment.How theAgency expectsPetitioner(orany otherclaimant,forthatmatter)tof'ully
com plete requestsforreconsideration orw aiverw ithoutprovidingthoseclaim antsany infonnation

as to its grounds for assessing an alleged overpaym ent is a m ystery. W ithout adequate

docllm entation ahd inform ation w ith which to requestreconsideration or w aiver of the alleged

overpaym ent,Petitioner's rightto seek reconsideration or w aiver ofthe A gency's ovep aym ent

decision is illusory.

       Accordingly,theCourttindsjurisdictionisproperinthiscaseandthemotiontodismissis
D EN IED .

                                          111.Conclusion

       Upon review of the m otion and being fully advised of the premises, it is hereby

(IITIIIrItI!IIasfolloNvs:

           Respondent'smotiontodismiss(DE 17)isDENIED;
           RespondentmustrespondtothePetitiongDE 1qbyOctober17,2019.
       3. Petitionerm ay reply to R espondent'sresponse w ithin 21daysofits filing.




                                                6
      DONE and ORDERED in chambersatW estPalm Beach,Palm Beach Cotmty,Florida,
      A
thisAo edayofSeptember, 2019.

                                          (2-.;.-..        .                -.
                                          W ILLIAM M ATTHEW M AN
                                          U nited StatesM agistrate Judge




                                      7
